This is an appeal from a judgment of the district court of Orange county, in which the plaintiffs below recovered judgment against the city of Orange for the sum of $5,000. The appellant has filed no brief in this case, though it has been briefed in this case, though it has been briefed by appellees.
We have carefully considered appellees' brief, and find no error. We are not required to search the record for the errors assigned in appellants' motion for new trial; and, finding that the judgment is one authorized under the pleadings of the plaintiff, the case is affirmed. *Page 239